UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2537



JACQUELINE REESE,

                                             Plaintiff - Appellant,

         versus

NEW YORK LIFE INSURANCE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3487-S)


Submitted:   April 8, 1997                   Decided:   May 15, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jacqueline Reese, Appellant Pro Se. Gregory Lee VanGeison, ANDER-
SON, COE & KING, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Appellee in this diversity action alleging breach

of a disability insurance contract. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Reese v.
New York Life Ins. Co., No. CA-95-3487-S (D. Md., Sep. 24, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2